Exhibit MacroSolve’s digiTICKET Sold In Profitable Asset Transaction; Company to Focus On Mobile App Market Set for Explosive Growth TULSA, Okla., February 17, 2010 - MacroSolve, Inc., (OTCBB:MCVE), a leading provider of mobile apps and solutions, announced today that it has sold its digiTICKET™ electronic ticketing product in an asset sale valued at approximately $450,000. $400,000 in cash was received by MacroSolve upon closing of the transaction on February 12. MacroSolve will receive an additional $50,000 in cash over a period of six months for product transfer support services. The sale of digiTICKET has freed up human and financial resources which MacroSolve is directly reinvesting in developing and launching new mobile business apps into the burgeoning $5 billion-plus business app market. Since its development and launch in 2009, digiTICKET has quickly gained traction in the law enforcement market as a superior technology compared to competing solutions.
